UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Commission File Number: 33-94884 CUSIP Number: 190643106 NOTIFICATION OF LATE FILING (Check One): o Form 10-K o Form 20-F o Form 11-K x Form 10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended: June 30, 2013 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Full name of registrant: Coates International, Ltd. Former name if applicable: N/A Address of principal executive office (Street and Number): Highway 34 & Ridgewood Road City, state and zip code: Wall Township, New Jersey 07719 PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. 2 PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR or N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Late in the afternoon today, the Registrant agreed on the terms of a settlement with Mark D. Goldsmith, a former executive of the Registrant who had filed a lawsuit against the Registrant for breach of an employment contract. The final settlement agreement has not yet been executed. According to the main provisions of the settlement, the Registrant has agreed to pay the plaintiff $125,000 in five installments over the period beginning November 15, 2013 and ending on February 15, 2015. The parties will execute mutual releases. The Registrant has previously accrued $96,000 in connection with this litigation. Due to the lateness of this subsequent event which is required to be disclosed in the Registrant’s Form 10-Q for the quarter ended June 30, 2013, it is not feasible to ensure that the Registrant’s internal controls over financial reporting can be complied with, given that this development became known less than two hours prior to the filing deadline. The Registrant expects to timely file its Form 10-Q within the prescribed five day extension period. 3 PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Barry C. Kaye (732) 449-7717 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).x Yes o No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?o Yes x No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 4 COATES INTERNATIONAL, LTD. has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 14, 2013 By: /s/Barry C. Kaye Barry C. Kaye Chief Financial Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (see 18 U.S.C. 1001). 5
